DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4, 6, 7, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by. Umeki et al. (US 2021/0405502 A1).
Re. Claim 1, Umeki et al. discloses a wavelength conversion device 30 comprising: a nonlinear optical medium 42 configured to generate light from signal light 5and excitation light (Fig 5; [0048]), the excitation light having a wavelength different from a wavelength of the signal light ([0029]) and having a second electric field strength than a first electric field strength of the signal light (e.g. when the input signal light fluctuates in power; [0039]), the light having a wavelength different from a wavelengths of the signal light and the excitation light ([0034]); and a controller 39 configured to control a first temperature of the nonlinear 10optical medium 42 based on an intensity of the light (Fig 5; [0046], [0051]).  
Re. Claim 2, Umeki et al. discloses a wavelength conversion device as discussed above.  Moreover, the controller 39 is capable of controlling the first temperature to cause the intensity of the light to be increased (Fig 4; [0043]).  While the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).  “Apparatus claims cover what a claim is, not what a claim does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Re. Claim 3, Umeki et al. discloses the controller 39 controls the first temperature based on an intensity of branch light that branches off from the light (i.e. branch light 
Re. Claim 4, Umeki et al. discloses 25the signal light includes first signal light and second signal light having a wavelength different from a wavelength of the first signal light (Fig 5; [0050]), and the light includes first wavelength-converted light generated from the first signal light and the excitation light, and second wavelength-converted light generated from the second signal light and the excitation light ([0049]-[0051]).  
Re. Claim 6, Umeki et al. discloses the nonlinear optical medium 42 generates, from the signal light, the excitation light, and additional light (e.g. additional light supplied by sources 45 and 46) having a wavelength different from a wavelength of the signal light and the excitation light (Fig 5; [0047], [0049]-[0050]), the wavelength of the light 10being different from a wavelength of the additional light ([0030]), the light includes wavelength-converted light generated from the signal light and the excitation light, and third wavelength-converted light generated from the additional light and the excitation light ([0034]-[0036], [0048], [0052]), and the controller controls the first temperature based on an intensity of the 15third wavelength-converted light of the light ([0051]).  
Re. Claim 7, Umeki et al. discloses the controller 39 controls the first temperature to cause the first temperature to be close to a target value of the first temperature, based on the 20intensity of the light ([0043]).  

Re. Claim 12, Umeki et al. discloses the controller 39 controls at least one of heating or cooling of the nonlinear 25optical medium based on the intensity of the light (Fig 5; [0046]).  
Re. Claim 16, Umeki et al. a wavelength conversion method comprising: 25generating light from signal light and excitation light (Fig 5; [0048]), the excitation light having a wavelength different from a wavelength of the signal light ([0029]) and having a second electric field strength than a first electric field strength of the signal light (e.g. when the input signal light fluctuates in power; [0039]), the light having a wavelength different from a wavelengths of the signal light and the excitation light ([0029]-[0030]); 95Fujitsu Ref. No.: 19-00733 controlling a first temperature of the nonlinear optical medium based on an intensity of the light ([0050]-[0051]); and outputting the light (Fig 5).  
Re. Claim 517, Umeki et al. a wavelength conversion device 30 comprising: a nonlinear optical medium 42 configured to generate a first wavelength converted light from signal light and excitation light (Fig 5; [0048]), and generate a second wavelength converted light from the excitation light and adding light ([0046], [0051]), the excitation light having a wavelength different from a wavelength of the signal 10light ([0029]) and having a second electric field strength than a first electric field strength of the signal light (e.g. when the input signal light fluctuates in power; [0039]), the first wavelength converted light having a wavelength different from a wavelengths of the signal light and the excitation light ([0030]), the adding light having a wavelength different from the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeki et al. (US 2021/0405502 A1) and Susumu (US 2008/0291528 A1).
Re. Claim 13, Umeki et al. discloses the wavelength conversion device as discussed above, including a temperature regulator 40, wherein the controller 39 controls the temperature regulator 40 based on the 5intensity of the light (Fig 5; [0027], [0046], [0051]).
However, Umeki et al. does not disclose the details of temperature regulator, and accordingly does not disclose a coating film configured to surround the nonlinear optical medium, a heating wire embedded in the coating film, and a first power supply that supplies electric power to the heating wire.  
Susumu discloses a temperature regulator for a nonlinear crystal, the temperature regulator 200 comprising a coating film 210 configured to surround the nonlinear optical medium 214, a heating wire 216 embedded in the coating film 210, and a first power supply 230 that supplies electric power to the heating wire 216 (Fig 1; [0029]-[0034]). 
The claimed arrangement would have been obvious to one of ordinary skill in the art, as Susumu discloses their device provides an effective means for regulating the temperature of the nonlinear crystal ([0013]). 
Re. Claims 14 and 15, Umeki et al. and Susumu render obvious the wavelength conversion device comprising a temperature regulator as discussed above.
However, the temperature regulator of Susumu does not include additional embodiments comprising either (a) a coating film configured to surround the nonlinear optical medium, 10wherein the coating film includes a material that absorbs infrared rays 
The use of infrared light for heating purposes is well known in the art, and one of ordinary skill would have found the combination including (a) obvious for the purpose of providing effective means for heating the nonlinear crystal.  Further, the use of a liquid to provide heating and cooling means is well known in the art, and one of ordinary skill would have found the combination including (b) obvious for the purpose of providing effective means for heating the nonlinear crystal.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
farthest from the wavelength of the excitation light out of the first wavelength-converted light and the second wavelength-converted light.  
Re. Claim 8. The wavelength conversion device according to claim 7, wherein the target value is a second temperature at which an absolute value of a difference between the wavelength of the excitation light and a zero dispersion 25wavelength of the nonlinear optical medium is less than or equal to a certain value.  
Re. Claim 9. The wavelength conversion device according to claim 7, wherein 93Fujitsu Ref. No.: 19-00733 the excitation light includes first excitation light and second excitation light having a wavelength different from a wavelength of the first excitation light, and the target value is a third temperature at which a difference between a 5wavelength corresponding to an average value of a frequency of the first excitation light and a frequency of the second excitation light and a zero dispersion wavelength of the nonlinear optical medium is less than or equal to a certain value.  
Re. Claim 1010. The wavelength conversion device according to claim 7, wherein the light includes wavelength-converted light generated from the signal light and the excitation light, Stokes light, and anti-Stokes light, the Stokes light and anti-Stokes being generated by Raman scattering from the excitation light, and 15the controller controls the first temperature to cause the first temperature to be close to the target value, based on an intensity of each of the Stokes light and the anti-Stokes light of the light.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/22/22